DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/19/2019 have been placed in record and considered by the examiner.


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent 10,454,806 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broaden the scope of the claims 1-16 of U.S. Patent 10,454,806 B2. Thus, the claims 1-20 of the instant application are anticipated by the claims 1-16 of the U.S. Patent 10,454,806 B2. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).



Current application’s claims: 16/576,391
US Patent 10,454,806 B2.
1. A routing connection method implemented by a software defined networking (SDN) controller, the method comprising: 

receiving, from an endpoint device manager, a route calculation request that carries information about endpoint devices of two communication parties that need to perform route calculation; 


performing, according to the information about the endpoint devices, route calculation for the endpoint devices; and 

controlling, according to calculated route information, a forwarding device to perform routing connection for the endpoint devices of the two communication parties. 


  1. A software defined networking (SDN) controller, comprising: 

a receiver configured to receive a route calculation request from an endpoint device manager, wherein the route calculation request carries information about a first endpoint device and a second endpoint device…

 
a processor .....perform a route calculation for the first endpoint device and the second endpoint device based on the route calculation request…; 

…; control, according to the selected route, a forwarding device to perform routing connection for the first endpoint device and the second endpoint device….


2. The method according to claim 1, 

wherein the information about the endpoint devices comprises one or more of identification information about the endpoint devices or topology location information about the endpoint devices. 

 2. The SDN controller of claim 1, 

wherein the information about the first endpoint device and the second endpoint device comprises one or more of identification information or topology location information of the endpoint devices of the two communication parties.
3. The method according to claim 1, 

wherein the information about the endpoint devices is obtained by: receiving, by the endpoint device manager, quality information reported by an endpoint device, wherein the quality information is about communication with another endpoint device; and 


obtaining the information by screening, the endpoint devices of the two communication parties whose communication quality does not satisfy a preset communication quality requirement. 

3. The SDN controller of claim 1, 

wherein the information about the first endpoint device and the second endpoint device is obtained by: receiving, by the endpoint device manager, the communication quality information; and screening the first endpoint device or the second endpoint device.


1…… .. … when an existing communication quality between the first endpoint device and the second endpoint device does not meet a preset communication quality requirement

4. The method according to claim 1, 


wherein the information about the endpoint devices is obtained by the endpoint device manager receiving identification information reported by an endpoint device, 




wherein the identification information is of the endpoint devices of the two communication parties whose communication quality does not satisfy a preset communication quality requirement. 

4. The SDN controller of claim 1, 

wherein the information about the first endpoint device and the second endpoint device is obtained by receiving, by the endpoint device manager, identification information from the at least one of the first endpoint device or the second endpoint device. 



1………. when an existing communication quality between the first endpoint device and the second endpoint device does not meet a preset communication quality requirement;
5. The method according to claim 4, 


wherein the information about the endpoint devices of the two communication parties that need to perform route calculation is obtained by determining, by the endpoint device, wherein the identification information is obtained after detecting and obtaining communication quality information about communication with a peer endpoint device. 

5. The SDN controller of claim 4, 


wherein the information about the first endpoint device and the second endpoint device is obtained by determining, by the first endpoint device, the identification information of the first endpoint device and the second endpoint device after detecting and obtaining communication quality information about communication with a peer endpoint device.
6. The method according to claim 1, 

wherein receiving the route calculation request comprises receiving, by the SDN controller using a newly added interface of the endpoint device manager, the route calculation request from the endpoint device manager. 




1….. …. receive, using a newly added interface of the endpoint device manager, the route calculation request from the endpoint device manager…..
7. The method according to claim 6, wherein the newly added interface uses a representational state transfer (REST) protocol. 

1…… wherein the newly added interface uses a representational state transfer (REST) protocol.
8. The method according to claim 1,

 wherein receiving the route calculation request comprises receiving, by the SDN controller using a unified arrangement component, the route calculation request from the endpoint device manager. 

6. The SDN controller of claim 1,

 wherein the receiver is further configured to receive, using a unified arrangement component, the route calculation request from the endpoint device manager.
9. A data center system, comprising:


 an endpoint device manager configured to send a route calculation request that carries information about endpoint devices of two communication parties that need to perform route calculation;



 a software defined networking (SDN) controller configured to receive the route calculation request and perform, according to the route calculation request, route calculation for the endpoint devices; 

and 

a forwarding device configured to perform, according to calculated route information under the control of the SDN controller, routing connection for the endpoint devices. 

8. A data center system, comprising: 


an endpoint device manager configured to send a route calculation request…..the route calculation request carries information about a first endpoint device and a second endpoint device …..



a software defined networking (SDN) controller…. perform, according to the route calculation request, a route calculation for the first endpoint device and the second endpoint device based on the route calculation request…



.., a forwarding device to perform routing connection for the first endpoint device and the second endpoint device…


10. The data center system according to claim 9, wherein the endpoint device manager is further configured to: 

receive quality information reported by an endpoint device, wherein the quality information is about communication with another endpoint device; 

obtain, by screening, the endpoint devices of the two communication parties whose communication quality does not satisfy a preset communication quality requirement; and 

add identification information of the endpoint devices of the two communication parties to the route calculation request. 

   9. The data center system of claim 8, wherein the endpoint device manager is further configured to: 

receive the communication quality information; screen the first endpoint device and the second endpoint device; and 

1…… .. … when an existing communication quality between the first endpoint device and the second endpoint device does not meet a preset communication quality requirement

add identification information of the first endpoint device and the second endpoint device to the route calculation request.
11. The data center system according to claim 9, wherein the endpoint device manager is further configured to: 


receive identification information reported by an endpoint device,

 wherein the identification information is of the endpoint devices of the two communication parties whose communication quality does not satisfy a preset communication quality requirement; and 




add the identification information to the route calculation request. 

  10. The data center system of claim 8, wherein the endpoint device manager is further configured to:


 receive identification information from the first endpoint device and the second endpoint device; 

1…… .. … when an existing communication quality between the first endpoint device and the second endpoint device does not meet a preset communication quality requirement


10….and add the identification information to the route calculation request.
12. A non-transitory computer-readable storage product having a program recorded thereon, wherein the program includes instructions that, when executed by a processor, cause a software defined networking (SDN) controller to implement a routing connection method, the method comprising:


receiving, from an endpoint device manager, a route calculation request that carries information about endpoint devices of two communication parties that need to perform route calculation; 






performing, according to the information about the endpoint devices, route calculation for the endpoint devices; and



controlling, according to calculated route information, a forwarding device to perform routing connection for the endpoint devices of the two communication parties. 

11. A routing connection method, comprising: 







receiving, by a software defined networking (SDN) controller, a route calculation request from an endpoint device manager, wherein the route calculation request carries information about a first endpoint device and a second endpoint device ……..




performing, by the SDN controller a route calculation for the first endpoint device and the second endpoint device based on the route calculation request; 

…..
controlling, by the SDN controller and according to the selected route, a forwarding device to perform routing connection for the first endpoint device and the second endpoint device;
13. The non-transitory computer-readable storage product according to claim 12, 

wherein the information about the endpoint devices comprises identification information about the endpoint devices. 

12. The method of claim 11, 


wherein the information about the first endpoint device and the second endpoint device ……..
14. The non-transitory computer-readable storage product according to claim 12, 

wherein the information about the endpoint devices comprises topology location information about the endpoint devices. 

12. The method of claim 11, 


wherein the information about the first endpoint device …. one or more of identification information or topology location information of the endpoint ……
15. The non-transitory computer-readable storage product according to claim 12, 


wherein the information about the endpoint devices is obtained by: 

receiving, by the endpoint device manager, quality information reported by an endpoint device, wherein the quality information is about communication with another endpoint device; and

 obtaining the information by screening endpoint devices of the two communication parties whose communication quality does not satisfy a preset communication quality requirement. 








11….. wherein the communication quality information comprises multiple types of quality of service information from at least one of the first endpoint device or the second endpoint device

11… when an existing communication quality between the first endpoint device and the second endpoint device does not meet a presser communication quality requirement
16. The non-transitory computer-readable storage product according to claim 12, 


wherein the information about the endpoint devices is obtained by the endpoint device manager receiving identification information reported by an endpoint device,

wherein the identification information is of the endpoint devices of the two communication parties whose communication quality does not satisfy a preset communication quality requirement. 





10….wherein the endpoint device manager is further configured to: receive identification information from the first endpoint device and the second endpoint device;

1… when an existing communication quality between the first endpoint device and the second endpoint device does not meet a preset communication quality requirement;
17. The non-transitory computer-readable storage product according to claim 16, 

wherein the information about the endpoint devices of the two communication parties that need to perform route calculation is obtained by determining, by the endpoint device, 



wherein the identification information is obtained after detecting and obtaining communication quality information about communication with a peer endpoint device. 

15. The method of claim 14, 


wherein the information about the first endpoint device and the second endpoint device is obtained by determining, by the at least one of the first endpoint device or the second endpoint device,


 the identification information of the first endpoint device and the second endpoint device after detecting and obtaining communication quality information about communication with a peer endpoint device.
18. The non-transitory computer-readable storage medium according to claim 12, 


wherein receiving the route calculation request comprises receiving, by the SDN controller using a newly added interface of the endpoint device manager, the route calculation request from the endpoint device manager. 

 





11……. receiving, by the SDN controller using a newly added interface of the endpoint device manager

19. The non-transitory computer-readable storage product according to claim 18, 

wherein the newly added interface uses a representational state transfer (REST) protocol. 


   


 8….. .. wherein the newly added interface uses a representational state transfer (REST) protocol.

20. The non-transitory computer-readable storage product according to claim 12, 

wherein receiving the route calculation request comprises receiving, by the SDN controller using a unified arrangement component, the route calculation request from the endpoint device manager. 

16. The method of claim 11, 

… receiving, by the SDN controller using a unified arrangement component, the route calculation request from the endpoint device manager.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-11, 12-17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1: 
a) recited, inter alia, receiving, ……. about endpoint devices of two communication parties.. that need to perform route calculation”. Under Broadest Reasonable Interpretation (BRI) and in the context of the whole claim, the examiner believes it should read as  “ receiving…. ……. about two endpoint devices of two communication parties.. that need to perform route calculation” 

b) recited, inter alia,  “performing…….about the endpoint devices, route calculation for the endpoint devices”.  Under Broadest Reasonable Interpretation (BRI) and in the context of the whole claim, the examiner believes it should read as “performing, about the two endpoint devices, route calculation for the  two endpoint devices”.

Claim 2 recited, inter alia,…….. the information about the endpoint devices ……” ”.  Under Broadest Reasonable Interpretation (BRI) and in the context of the whole claim, the examiner believes it should read as “the information about the two endpoint devices” 

Claim 3 recited, inter alia, ………about the endpoint devices is obtained by: receiving, reported by an endpoint device, wherein the …. another endpoint device; and obtaining ….by screening, the endpoint devices ……”.  Under Broadest Reasonable Interpretation (BRI) and in the context of the whole claim, the examiner believes it should read as “ …. about the two endpoint devices is obtained by: receiving, … reported by [[an]] a first of the two  endpoint devices, wherein the …. [[another]] a second of the two  endpoint devices; and obtaining ….by screening[[,]] the two endpoint devices ……”.

Claim 4 recited, inter alia, …”……. about the endpoint devices ……… receiving identification information reported by an endpoint device, wherein the identification information is of the endpoint devices ……. ……”. Under Broadest Reasonable Interpretation (BRI) and in the context of the whole claim, the examiner believes it should read as  “…. about the two endpoint devices ……… receiving identification information reported by [[an]] a first of the two  endpoint devices, wherein the identification information is of the two endpoint devices ……. ……”.

Claim 5 recited, inter alia, …”. … about the endpoint devices of the two communication parties that need to perform route calculation is obtained by determining, by the endpoint device, wherein the identification information is obtained after detecting and obtaining communication quality information about communication with a peer endpoint device…. ……”. Under Broadest Reasonable Interpretation (BRI) and in the context of the whole claim, the examiner believes it should read as ”. … about the two endpoint devices of the two communication parties that need to perform route calculation is obtained by determining, by the first endpoint device, wherein the identification information is obtained after detecting and obtaining communication quality information about communication with a [[ peer]] second of the two endpoint devices…. ……”.

Regarding claims 9-11, the claim is interpreted and rejected for the same reason as set forth in claims 1, 3-4.

Regarding claims 12-17 the claim is interpreted and rejected for the same reason as set forth in claims 1-5.

Examiner’s Note: There are many other 112(b) issues in the remainder of the claims of this Application. Those claims are not listed above. The Applicant is required to identify those and make appropriate corrections. Furthermore, in view of the issues discussed above, the claimed invention will be examined on merit as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-18, 20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by ZOU et al. (US Pub No. 20130250770 A1; hereinafter as “ZOU”).

ZOU discloses “Supporting Software Defined Networking with Application Layer Traffic Optimization” (Title; see Fig. 1-5).

With respect to independent claims 1, 9, 12:
Regarding claim 1, ZOU  teaches a routing connection method implemented  (Fig. 4) by a software defined networking (SDN) controller (see Fig. 5;SDN controller:/Fig. 1: SDN controllers 104;  Aforesaid SDN controller manages a group of networking nodes and/or be responsible for collecting network information from the network nodes: [0020], [0022]), the method comprising: receiving, from an endpoint device manager (see Fig. 1: network nodes 108) (aforesaid SDN controller 104 “SDN controller receives an application protocol datagram/ a traffic optimization request {NOTE route calculation request] ” from aforesaid network node 108: [0023] lines 21-22; aforesaid SDN controller “receive a traffic optimization request for network resource from a managed network node”: [0045] lines 1-2, Fig. 4 element 402), a route calculation request  (aforesaid a traffic optimization request)  that carries information about endpoint devices of two communication parties that need to perform route calculation (The traffic optimization request includes one or more destination node (NOTE: aforesaid endpoint devices) and network requirements (e.g. bandwidth) for the network resources: [0045] lines 3-5; See Fig. 4 element 404); performing, according to the information about the endpoint devices, route calculation for the endpoint devices (see Fig. 4 element 406: negotiate one or more paths with other SDN controllers using the SDN-specific cost map and other traffic optimization information. Negotiating amongst SDN controllers may occur when the paths span across multiple SDN domains: [0045]); and controlling (see Fig. 4: element 406 negotiate one or more paths with other DSP controllers using the SDN-Specific Cost MAP and other traffic optimization information:  one or more paths with other SDN controllers using the SDN-specific cost map and other traffic optimization information: [0045]), according to calculated route information  (according to cost map and cost map and other traffic optimization information: [0045]) a forwarding device (see Fig. 1: managed network node 108: The managed network node may be a network node managed by the SDN controller and may be designated the source node for a network application: [0045]) to perform routing connection for the endpoint devices of the two communication parties (aforesaid SDN controller sends a traffic optimization response to the managed network node (NOTE: forwarding device). The traffic optimization response may provide the forwarding information for the managed network node that sent the traffic optimization request. The managed network node may subsequently forward data to the destination node: [0045] last few lines). 

Regarding claim 9, ZOU  teaches A data center system (see fig. 1), comprising: an endpoint device manager (see Fig. 1: network nodes 108)  configured to send a route calculation request that carries information about endpoint devices of two communication parties that need to perform route calculation  (aforesaid network nodes 108 sends an application protocol datagram/ a traffic optimization request  to SDN controller 104”: ;  “SDN controller receives an application protocol datagram/ a traffic optimization request {NOTE route calculation request] ” from aforesaid network node 108: [0023] lines 21-22; aforesaid SDN controller “receive a traffic optimization request for network resource from a managed network node”: [0045] lines 1-2, Fig. 4 element 402),  a software defined networking (SDN) controller  (see Fig. 5;SDN controller:/Fig. 1: SDN controllers 104;  Aforesaid SDN controller manages a group of networking nodes and/or be responsible for collecting network information from the network nodes: [0020], [0022]) configured to receive the route calculation request aforesaid a traffic optimization request)  (The traffic optimization request includes one or more destination node (NOTE: aforesaid endpoint devices) and network requirements (e.g. bandwidth) for the network resources: [0045] lines 3-5; See Fig. 4 element 404) and perform, according to the route calculation request, route calculation for the endpoint devices (see Fig. 4 element 406: negotiate one or more paths with other SDN controllers using the SDN-specific cost map and other traffic optimization information. Negotiating amongst SDN controllers may occur when the paths span across multiple SDN domains: [0045]); and  a forwarding device (see Fig. 1: managed network node 108: The managed network node may be a network node managed by the SDN controller and may be designated the source node for a network application: [0045])  configured to perform, according to calculated route information (according to cost map and cost map and other traffic optimization information: [0045]),  under the control of the SDN controller, routing connection for the endpoint devices (aforesaid SDN controller sends a traffic optimization response to the managed network node (NOTE: forwarding device). The traffic optimization response may provide the forwarding information for the managed network node that sent the traffic optimization request. The managed network node may subsequently forward data to the destination node: [0045] last few lines). 

Regarding claim 12, ZOU  teaches A non-transitory computer-readable storage product having a program recorded thereon (see fig. 5: ROM 506/RAM 508), wherein the program includes instructions that, when executed by a processor (see fig. 5: processor 502), cause a software defined networking (SDN) controller (see fig. 5: SND controller) to implement a routing connection method [0046]-[0047], the method comprising: receiving, from an endpoint device manager, a route calculation request that carries information about endpoint devices of two communication parties that need to perform route calculation; performing, according to the information about the endpoint devices, route calculation for the endpoint devices; and controlling, according to calculated route information, a forwarding device to perform routing connection for the endpoint devices of the two communication parties (the rest of the claim is interpreted and rejected for the same reason as set forth in claim1). 

With respect to dependent claims:
Regarding claim 2, ZOU  teaches, wherein the information about the endpoint devices comprises one or more of identification information about the endpoint devices or topology location information about the endpoint devices  (geographical location of the network nodes within a SDN domain: [0037]).  

Regarding claims 3/15, ZOU  teaches, wherein the information about the endpoint devices is obtained by: receiving, by the endpoint device manager, quality information reported by an endpoint device (connectivity between SDN domains 106, bandwidth capacity [NOTE: quality information] of SDN domains 106, and aggregated volume network information for SDN domains 106: [0033]), wherein the quality information is about communication with another endpoint device (connectivity between SDN domains 106, bandwidth capacity [NOTE: quality information] of SDN domains 106, and aggregated volume network information for SDN domains 106: [0033]); and obtaining the information by screening, the endpoint devices of the two communication parties whose communication quality does not satisfy a preset communication quality requirement (cost maps may indicate the path costs transport data for a path that spans across multiple SDN domains: [0031] last few lines; SDN controllers 104 may obtain the cost maps from ALTO 102 and apply the cost maps when making data-forwarding decisions: [0032]’; also claim 2).  

Regarding claims 4/16, ZOU  teaches, wherein the information about the endpoint devices is obtained by the endpoint device manager receiving identification information reported by an endpoint device (connectivity between SDN domains 106, bandwidth capacity [NOTE: quality information] of SDN domains 106, and aggregated volume network information for SDN domains 106: [0033]); wherein the identification information is of the endpoint devices of the two communication parties whose communication quality does not satisfy a preset communication quality requirement (cost maps may indicate the path costs transport data for a path that spans across multiple SDN domains: [0031] last few lines; SDN controllers 104 may obtain the cost maps from ALTO 102 and apply the cost maps when making data-forwarding decisions: [0032]’; also claim 2). 396703-v1/4576-24500 22Atty. Docket No. 4576-24500 (84004676US08)  

Regarding claims 5/17, ZOU  teaches, wherein the information about the endpoint devices of the two communication parties that need to perform route calculation is obtained by determining, by the endpoint device, wherein the identification information is obtained after detecting and obtaining communication quality information about communication with a peer endpoint device (cost and bandwidth optimization after determining that two different endpoint device needs certain bandwidth and does not meet the requirement to communicate, using cost and bandwidth optimization, those endpoint devices can communication with each other now; cost maps may indicate the path costs transport data for a path that spans across multiple SDN domains: [0031]-[0037]).  

Regarding claims 6/18, ZOU  teaches, wherein receiving the route calculation request comprises receiving, by the SDN controller using a newly added interface of the endpoint device manager, the route calculation request from the endpoint device manager (universal serial bus (USB) interface cards: [0048]).  

Regarding claims 8/20, ZOU  teaches, wherein receiving the route calculation request comprises receiving, by the SDN controller using a unified arrangement component, the route calculation request from the endpoint device manager (Ethernet cards: [0048]).. 

Regarding claim 10, ZOU  teaches, wherein the endpoint device manager is further configured to: receive quality information reported by an endpoint device (connectivity between SDN domains 106, bandwidth capacity [NOTE: quality information] of SDN domains 106, and aggregated volume network information for SDN domains 106: [0033]), wherein the quality information is about communication with another endpoint device (connectivity between SDN domains 106, bandwidth capacity [NOTE: quality information] of SDN domains 106, and aggregated volume network information for SDN domains 106: [0033]);; obtain, by screening, the endpoint devices of the two communication parties whose communication quality does not satisfy a preset communication quality requirement (cost maps may indicate the path costs transport data for a path that spans across multiple SDN domains: [0031] last few lines; SDN controllers 104 may obtain the cost maps from ALTO 102 and apply the cost maps when making data-forwarding decisions: [0032]’; also claim 2); and add identification information of the endpoint devices of the two communication parties to the route calculation request (geographical location of the network nodes within a SDN domain: [0037]). 

Regarding claim 11, ZOU  teaches, wherein the endpoint device manager is further configured to: receive identification information reported by an endpoint device, wherein the identification information is of the endpoint devices of the two communication parties whose communication quality does not satisfy a preset communication quality requirement (geographical location of the network nodes within a SDN domain: [0037]) and cost/bandwidth information: [0031]-[0032]; and add the identification information to the route calculation request (geographical location of the network nodes within a SDN domain: [0037]).   

Regarding claim 13, ZOU teaches, wherein the information about the endpoint devices comprises identification information about the endpoint devices (geographical location of the network nodes within a SDN domain: [0037]).  

Regarding claim 14, ZOU teaches, wherein the information about the endpoint devices comprises topology location information about the endpoint devices (geographical location of the network nodes within a SDN domain: [0037]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ZOU et al. (US Pub No. 20130250770 A1; hereinafter as “ZOU”) in view of BAHADUR et al. (US Pat No. US 9450817 B1; hereinafter as “BAHADUR”).


Regarding claim 7, ZOU teaches claim 6 as above. ZOU does not explicitly discloses, wherein the newly added interface uses the representational state transfer (REST) protocol. 

BAHADUR, in the same field of endeavor, discloses: wherein the newly added interface uses the representational state transfer (REST) protocol (The techniques of this disclosure enable the plugins and controller apps to provide RESTful APIs to application programmers. An example would be an Application-Layer Traffic Optimization (ALTO) engine would use the topology service and provide a RESTFul interface to the ALTO clients. A RESTful web service (also called a RESTful web API) is a web service implemented using Hypertext Transfer Protocol (HTTP) and the principles of Representational State Transfer (REST): Col. 6 lines 25-42).  

Therefore, it would have been obvious to one of the ordinary skill in the art at the effective filing date of the claimed invention was made to provide the technique of BAHADUR to the system of ZOU in order to provide extensible software defined network ( SDN) controller to communication with any end device (BAHADUR, [abstract]). The motivation would be to improve and enhance by allowing the controller to automatically configure devices in a network based on the needs of the applications (BAHADUR, [abstract]). 

Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M Mostazir Rahman/Examiner, Art Unit 2411  

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411